— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: The first paragraph of the order properly denied the motion to delete from the judgment the award of an additional allowance. The next two ordering paragraphs of the order inconsistently granted an additional allowance in the same amount under CPLR 8303 (subd [a], par 2) but only in lieu of the allowance granted in the judgment. This being a tax assessment review case, the matter of an additional allowance is governed by section 722 of the Real Property Tax Law, and CPLR 8303 (subd [a], par 2) does not apply (Matter of Rice v Srogi, 70 AD2d 764). The order is, therefore, modified by striking the last two ordering paragraphs. (Appeal from order of Erie Supreme Court — additional costs.) Present — Dillon, P. J., Cardamone, Simons, Doerr and Witmer, JJ.